Citation Nr: 0330698	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  02-21 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1971.  

This case comes to the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision rendered by the New 
Orleans, Louisiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The veteran had a videoconference 
hearing with the undersigned Judge at the RO in June 2003.

In the June 2003 hearing transcript, the veteran indicated 
that he would like to expand his current claim to include 
service connection for a psychiatric disorder, to include 
PTSD and depression.  The veteran's September 2001 claim 
included only PTSD, and the RO has not considered 
entitlement to service connection for any other psychiatric 
disability.  The Board refers the veteran's claim for 
service connection for any other psychiatric disorder, to 
include depression, to the RO for appropriate action.


REMAND

Due to the invalidation of 38 C.F.R. § 19.9(a)(2) by the 
United States Court of Appeals for the Federal Circuit, this 
case must now be returned to the RO for additional 
development.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2002).

The Board has reviewed the claims file and identified 
certain assistance that must be rendered to comply with the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)).  However, it is 
the RO's responsibility to ensure that all appropriate 
development is undertaken in this case.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 
02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCCA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for 
response.  Therefore, since this case is being remanded for 
additional development or to cure a procedural defect, the 
RO must take this opportunity to inform the appellant that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.  

Accordingly, this case is REMANDED for the following:

1.  The RO must also review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

2.  The RO should obtain copies of 
relevant pages from the veteran's service 
personnel record for the period from March 
1968 to March 1971.

3.  The RO should contact the U.S. Armed 
Services Center for Research of Unit 
Records (USACRUR) to assist in providing 
information for the verification of the 
veteran's claimed stressors.  The 
veteran's DD Form 214 shows that he had a 
period of active service with Army in 
Vietnam from January 21, 1969 to January 
19, 1970.  The veteran has asserted that 
he was exposed to stressors during active 
service in Vietnam.  The claimed stressor 
that the veteran described in both his 
June 2003 hearing testimony and September 
2001 statement was purportedly in 1969 
when he was often fired upon by the enemy 
and returned fire while traveled with his 
team in the field in Vietnam during 
service.  In addition, the veteran noted 
that he was in Phuoc Vinh in February 1969 
as well as at Fire Base Jerry during July 
and August 1969 with night vision scopes 
of the rifles used for rifle shooting.  
The RO should include all relevant 
information in its request to USACRUR.  If 
more information is needed concerning the 
veteran's unit, company, battalion, or 
battery - please contact the veteran for 
the needed information.  If no information 
can be found, or if the information has 
been destroyed, ask for specific 
confirmation of that fact.

4.  The RO should obtain the veteran's 
outpatient medical treatment records for 
his claimed psychiatric disability from 
the VA outpatient clinic located in Baton 
Rouge, Louisiana, for the period of March 
1971 to the present.

5.  In addition, the RO should also make 
arrangements to obtain the veteran's 
treatment records from Dr. Young and Mr. 
John Knight of Family Health of Louisiana, 
Inc. dated from April 2000 to the present, 
using the address listed in the August 
2001 statement in the file.  

6.  Thereafter, the RO should readjudicate 
the veteran's claim for entitlement to 
service connection for PTSD.  If the claim 
remains denied, the RO should issue a 
supplemental statement of the case (SSOC) 
to the veteran and his representative, and 
they should be given an opportunity to 
respond, before the case is returned to 
the Board.  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits since November 2002.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




